PROS 22                                                                                                          DOCKET NUMBER (Trans Court)

                                                                                                                 07S4 3:12CR30141-001

                                        TRANSFER OF JURISDICTION                                                 DOCKET NUMBER (Rec. Court)

                                                                                                                 * 6;18-CR-03135-MDH
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASE                           DlSTRia                             DIVISION/OFFICE

                                                                                 Southern District Of Illinois            East St. Louis

Corey A. Cotton                                                              NAME OF ASSIGNED JUDGE
Springfield, MO 65802                                                        Honorable David R. Herndon, U.S. District Judge

                                                                             DATES OF PROBATION/ FROM                    TO
                                                                             SUPERVISED RELEASE    March 22, 2018        March 21, 2021

OFFENSE

18 U.S.C. § 922(g)(1) and 924(a)(2)

PART 1- ORDER TRANSFERRING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF ILLINOIS


         IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised releasee named
above be transferred with the records of the Court to the United States District Court for the WESTERN DISTRICT OF MISSOURI upon
that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or supervised
release may be changed by the District Court to which this transfer is made without further inquiry of this court.*


      /r\                           I                                   ,t%fJjJdge Herndon
                                                                                          8.11.05 09:44:1A -06'00'
 DATE                                                                                  UNITED STATES DISTRICTJUDGE


*This sentence may be deleted in the discretion of the transferring Court.



PART 2- ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI


         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted and assumed
by this Court from and after the entry of this order.




 DATE                                                                                  UNITED STATES DISTRICTJUDGE




                      Case 6:18-cr-03135-MDH Document 1 Filed 11/19/18 Page 1 of 1
